In a proceeding to review a determination of the State Rent Administrator, made July 30, 1959, which denied the petitioner landlord’s protest to 13 orders of the Local Rent Administrator establishing maximum rents for 13 apartments on the basis of a new service or facility consisting of assigned outdoor parking space, the State Rent Administrator appeals from an order of the Supreme Court, Queens County, dated February 10, 1960, annulling his said determination and declaring that such parking facilities are not subject to the Emergency Rent Control Laws of the State and to the regulations thereunder. Order affirmed, with costs. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.